DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I in the reply filed on March 10, 2021 is acknowledged.  The traversal is on the grounds that no serious examination burden exists.  This is not found persuasive because a serious burden exists as the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 16 and 26 are withdrawn.  Claims 18, 19, and 22 have been amended.  Claims 14, 15, and 17-25 are currently pending and under examination.

This application is a national stage application under 35 U.S.C. § 371 of PCT/EP2018/077878, filed October 12 2018, which claims benefit of European Application No. 17196153.5, filed October 12, 2017.



Claim Objections

Claims 14 and 25 are objected to because of the following informalities:  the first recitation of “oAB” should be presented as “ortho-aminobenzoic acid (oAB)” in these independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14, 15, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites: 
A method for cultivating at least one microbial cell capable of converting a fermentable substrate into oAB in the presence of the fermentable substrate while maintaining its metabolic activity, wherein the culture medium has a concentration of ammonia which does not exceed 200 mM and a concentration of ortho-aminobenzoic acid (oAB) of at least 40 g/l.


This claim is indefinite, because while this claim is direct to a method, no method step is recited.  The only recitation is of the intended use of the claim.


Claim 25 recites:
A method comprising utilizing a culture medium with an ammonia concentration not exceeding 200 mM and a concentration of oAB of 40 g/l to 80 g/l for the biological conversion of a fermentable carbon source into oAB by a microbial cell capable of said conversion.

This claim is indefinite, because while this claim is direct to a method, no method step is recited.  The only recitation is of the intended use of the claim.
Claims 15, 17-20, and 22-24 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



s 14, 15, 17, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger et al. (IDS; WO 2015/124687, Published 2015).
With regard to claims 14 and 17, Jaeger et al. teach cultivating a microbial cell capable of converting a fermentable substrate into ortho-aminobenzoic acid (oAB) in the presence of the fermentable substrate, wherein corn steep liquor can be used as a nitrogen source, and thus the concentration of ammonia in the culture medium does not exceed 200 mM or 5 mM, and oAB salt can be produced in the culture medium at a concentration most preferably between 50 g/L and 150 g/L, which is encompassed within a concentration of oAB of at least 40 g/L (Abs.; p. 16, Line 3-7, 26-30).
With regard to claims 15 and 23, as Jaeger et al. teach the method of claim 14, and as the components of the method cannot be separated from their properties, maintained metabolic activity would necessarily be indicated by an oxygen transfer rate of the culture which does not decrease; and microbial biomass would necessarily reach at least 6 g/l dry weight. 
With regard to claims 19 and 20, Jaeger et al. teach that the culture medium contains urea, which is an alternative nitrogen source which is not ammonia (p. 30, Line 14, 21).
	With regard to claim 21, as noted Jaeger et al. teach corn steep liquor can be used as a nitrogen source (p. 16, Line 3-7), where corn steep liquor is a complex mixture containing nitrogen (see Specification, p. 6, Line 4).
With regard to claim 22, Jaeger et al. teach a further step of adding an alkali base to the culture medium as a buffering agent (p. 16, Line 7-10).
With regard to claim 23, Jaeger et al. teach that the microbial cell is Corynebacterium glutamicum (p. 4, Line 32-33).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (IDS; WO 2015/124687, Published 2015).
The teachings of Jaeger et al. as applied to claim 14 has been set forth above.
With regard to claims 18 and 25, Jaeger et al. teach cultivating a microbial cell capable of converting a fermentable substrate into ortho-aminobenzoic acid (oAB) in the presence of the fermentable substrate, wherein corn steep liquor can be used as a nitrogen source, and thus the concentration of ammonia in the culture medium does not exceed 200 mM, and oAB salt can be produced in the culture medium at a concentration preferably between 20 g/L and 200 g/L, which fully encompasses a concentration of oAB between 40 g/L to 80 g/L, and at least 40 g/L but not exceeding 80 g/L (Abs.; p. 16, Line 3-7, 26-30).  It would have been obvious to one of ordinary skill in the art that a produced oAB concentration would be within the expressly taught preferred range of 20 g/L and 200 g/L, wherein 40 g/L to 80 g/L, and at least 40 g/L but not exceeding 80 g/L, are within this taught range.  

Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653